--------------------------------------------------------------------------------

EXHIBIT B

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT (the "Agreement") is made and entered into this
31st day of December, 2010 by and between MOUNT KNOWLEDGE HOLDINGS, Inc., a
Nevada Corporation (the "Company"), MOUNT KNOWLEDGE ASIA LTD, a Hong Kong
Corporation (the “Company Subsidiary”), and LANGUAGE KEY TRAINING LTD, a British
Virgin Islands corporation, Dirk Haddow, Mark Wood, Chris Durcan and/or Jeff
Tennenbaum, individually (collectively hereinafter referred to as the
"Shareholders").

RECITALS

WHEREAS, Shareholders are the holders and owners of a total of Three Hundred
Twenty-Five Thousand Seven Hundred Ten (325,710) shares of Ordinary A Stock of
Language Key Asia Ltd (the “LK A Shares), represented by one or more share
certificates as set forth Schedule A, attached hereto; and

WHEREAS, Shareholders are desirous of selling their LK A Shares to the Company
and the Company is desirous of purchasing the LK A Shares, pursuant to Schedule
A herein, pursuant to which the LK A Shares owned and held by the Shareholders
shall be exchanged for shares of Common Stock of the Company (the “MKHD
Shares”), as set forth in Form(s) for Purchase and Exchange, attached hereto as
Exhibit A-1 of the Schedule A..

WHEREAS, Company and Shareholders deem it to be in their respective best
interests to enter into this transaction pursuant to the terms and conditions of
the Definitive Agreement dated October 5, 2010, Amendment No. 1 of Definitive
Agreement dated October 29, 2010 and Amendment No. 2 of Definitive Agreement
dated December 31st, 2010, collectively referred to as (the “Definitive
Agreement”) of which this Agreement is made a part thereto.

NOW, THEREFORE, in consideration of the promises and the mutual terms, covenants
and conditions set forth herein, the Company and the Shareholders agree as
follows:

AGREEMENT

1. SHARE PURCHASE AND EXCHANGE.

1.1. Purchase and Sale of the Company’s Common Stock. Subject to the terms and
conditions of this Agreement, the Shareholders agree to sell to the Company, and
the Company agrees to purchase from the Shareholders a certain number of shares
of LK A Shares for a total aggregate purchase price, as set forth Schedule A and
further referenced in one or more separately executed Form(s) for Purchase and
Exchange, attached hereto as Exhibit A-1, by each Shareholder, respectively.

1.2. Exchange of the Company’s Common Stock. Subject to the terms and conditions
of this Agreement, the Shareholders agree to transfer and assign to the Company,
their LK A Shares in exchange for the number of MKHD Shares (the “Share
Exchange”), as set forth in one or more separately executed Form(s) for Purchase
and Exchange, attached hereto as Exhibit A-3, with each Shareholder,
respectively. The exchange of LK A Shares for MKHD Shares may require the
exchange of LK A Shares to be completed first with the Company’s nominee, the
Company Subsidiary, and then followed by other exchange, including by the
Company Subsidiary with the Company (the “Subsidiary Exchange”), so the Share
Exchange is completed in a manner consistent with accounting principles.
Notwithstanding anything to the contrary as stated in this Section 1.2, such
Subsidiary Exchange shall not change or effect the number of MKHD Shares each
Shareholder is entitled to receive upon the execution of the Form(s) for
Purchase and Exchange, attached hereto as Exhibit A-3, with each Shareholder,
respectively.

1

--------------------------------------------------------------------------------

1.3. Release. Shareholders, together with their heirs, executors,
administrators, and assigns, do hereby remise, release and forever discharge the
Company, its respective directors, officers, shareholders, employees and agents,
and their respective successors and assigns, of and from all claims, causes of
action, suits and demands whatsoever which Shareholders ever had, now or may
have howsoever arising out of the original grant (including rights of
pre-emption under the articles of association of the Company). For the avoidance
of doubt and clarification, each of the Shareholders confirm and acknowledge to
the other and the Company through the execution of this Agreement that that he
or it together with its or their heirs, executors, administrators, and assigns,
as the case may be, do hereby waive and relinquish all or any preemption rights
or rights of a nature similar thereto that he or it may have pursuant to
articles of association of the Company with respect to any of the LK A Shares
herein.

1.4. Mutual Representations. As may required, the parties will execute and
deliver all such further documents (including but not limited to appropriate
instruments of transfers and bought and sold notes), do or cause to be done all
such further acts and things (including but not limited to payment of stamp duty
in Hong Kong), and give all such further assurances as in the opinion of the
Company or its counsel are necessary or advisable to give full effect to the
provisions and intent of this Agreement.

2. CLOSING AND REQUIRED DOCUMENTS.

2.1. Closing. Subject to the conditions set forth herein; the Closing of one or
more transactions contemplated by this Agreement shall occur on the date of
execution of one or more Form(s) for Purchase and Exchange, attached hereto as
Exhibit A-3, separately with each Shareholders, respectively, represented in
Schedule A (the "Closing" and the date of Closing is herein referred to as the
"Closing Date").

2.2. Required Documents. The Shareholders shall, prior to each Closing Date,
deliver to the Company (or Company Subsidiary, as the case may be) share
certificates and/or executed bought and sole notes and instruments of transfers
evidencing all of the LK A Shares owned and held by Shareholders, along with a
duly executed board resolution of Language Key Asia Limited accepting the
transfer of all the LK A Shares owned and held by Shareholders to the Company
and registration of the Company or Company Subsidiary as the registered holder
thereof subject to stamping.

2.3. Execution of Documents. Shareholders and Company mutually agree to execute
any and all documentation required to complete the purchase and exchange of
shares as set forth in one or more separately executed Form(s) of Purchase and
Exchange, attached hereto as Exhibit A-3, including the documents effecting the
Subsidiary Exchange as defined in Section 1.2 hereinabove, and “Form of
Instrument of Transfer and Bought and Sold Note,” attached hereto as Exhibit
A-4.

3. Obligations and Delivery.

3.1. Obligations of the Company. The obligations of Company to purchase the LK A
Shares in accordance with the terms hereof and the obligation of the Company to
exchange said LK A Shares for MKHD Shares in accordance with the terms hereof
shall be subject to and expressly conditioned upon fulfillment of the conditions
recited in Section 1 above and each of the following conditions on or prior to
the Closing Date:

2

--------------------------------------------------------------------------------


    3.1.1.

Approval of and compliance by all of the parties thereto.

            3.1.2.

All representations and warranties of the Company and Shareholders contained
herein shall be true and correct in all material respects at and as of the
Closing with the same force and effect as though made at and as of such time.

            3.1.3.

Company and the Shareholders shall have performed and complied with all of the
obligations, terms, conditions and agreements required to be performed or
complied with by it on or prior to the Closing.

4. Delivery of Company Certificates and Purchase Price. The Company or the
Company Subsidiary shall deliver to the Shareholders a certificate or
certificates in proper form, series and/or class for the number of MKHD Shares
to be obtained by Shareholders hereby reflecting the purchase price in an
executed Form for Purchase and Exchange, as set forth in Exhibit A-1.

4.1. Representations, Warranties and Acknowledgments. In connection with the
purchase and exchange, Company and the Shareholders make the following
representations and warranties:

    4.1.1.

By the Company.

             

Company hereby represents and warrants as follows:

              4.1.1.1.

Organization, Good Standing and Qualification. Company and Company Subsidiary
are corporations duly organized, validly existing and in good standing under the
laws of the State of Nevada, United States of America and the laws of Hong Kong,
respectively. Each of Company and Company Subsidiary has all requisite corporate
power and authority to own and operate its business, to execute and deliver this
Agreement, to (or procure to, as the case may be) issue, sell and deliver the
MKHD Shares, to carry out the provisions of this Agreement and to carry on its
business as presently conducted and as presently proposed to be conducted.
Company is duly qualified and is authorized to do business and is in good
standing in all jurisdictions in which the nature of its activities, which
failure to do so could not have, individually or in the aggregate, a Material
Adverse Effect (as defined herein) on the Company. For purposes of this
Agreement, with respect to either party, a "Material Adverse Effect" shall mean
a material adverse effect on the business, assets, financial condition or
operations of the party and its subsidiaries, taken as a whole.

              4.1.1.2.

Validly Issued Shares. When issued in compliance with the provisions of this
Agreement, the MKHD Shares will be validly issued, fully paid and
non-assessable, will rank pari passu in all respects with all existing issued
and outstanding common or preferred stock, par value $0.0001 (the "Common or
Preferred Stock"), of the Company and will be free of any restrictions, limits,
claims, liens or other encumbrances; provided, however, that the MKHD Shares may
be subject to restrictions on transfer under applicable securities laws of the
United States of America required at the time a transfer is proposed.

3

--------------------------------------------------------------------------------


    4.1.1.3.

Authorization; Binding Obligations. All actions on the part of the Company or
the Company Subsidiary and their officers, directors and stockholders necessary
for the authorization, execution and delivery of this Agreement, the performance
of all obligations of the Company hereunder and the authorization, sale,
issuance and delivery of the MKHD Shares pursuant hereto have been taken or will
be taken prior to the Closing Date, including any actions required to comply
with any anti-trust laws, if applicable. This Agreement has been duly executed
and delivered by the Company, and this Agreement is a valid and binding
obligation of Company enforceable in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights and
(b) general principles of equity that restrict the availability of equitable
remedies. The sale of the MKHD Shares is not subject to any preemptive or
similar rights or rights of first refusal that have not been properly waived or
complied with.

            4.1.1.4.

Capitalization. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock at $.0001 par value per share and 100,000,000
shares of Series A Preferred Stock, $.0001 par value per share (the "Common
Stock or MKHD Shares"), of which approximately 86,633,536 shares of Common Stock
were issued and outstanding, and no shares of Preferred Stock on the date of
execution of this Agreement.

            4.1.1.5.

Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required under applicable
jurisdiction securities laws, stock exchange regulations and, if applicable, any
anti-trust laws, none of the execution, delivery or performance of this
Agreement by the Company, the consummation by the Company or by the Company
Subsidiary of the transactions contemplated hereby or compliance by the Company
or by the Company Subsidiary with any of the provisions hereof will (a) conflict
with or result in any breach of any provision of the certificate of
incorporation or by- laws of the Company and/or the Company Subsidiary, (b)
require any filing with, or permit, authorization, consent or approval of, any
governmental entity, (c) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Company or
any of its material subsidiaries is a party or by which any of them or any of
their respective properties or assets may be bound, or (d) violate any order,
writ, injunction,

4

--------------------------------------------------------------------------------


 

decree, statute, rule or regulation applicable to the Company, any of its
material subsidiaries or any of their properties or assets, excluding from the
foregoing clauses (b), (c) and (d) such violations, breaches or defaults which
would not, individually or in the aggregate, have a material adverse effect on
the Company's ability to consummate the transactions.

          4.1.1.6.

Listing. The MKHD Shares have been approved for listing on the Over-the-Counter
Bulletin Board (OTCBB:MKHD) exchange in the United States of America, governed
by the Securities and Exchange Commission (SEC) and the Securities Act of 1933,
as amended (the "1933 Act") as of the date of execution of the Agreement.

          4.1.2.

By Shareholders. The Shareholders, when applicable and when the appropriate
documentation has been executed by each respective Shareholder required to
complete the purchase and exchange of the MKHD Shares as defined herein, the
Shareholders shall, jointly and severally, acknowledge the following:

          4.1.2.1.

Ownership of the Stock. Shareholders shall represent that each Shareholder,
individually, shall have good and marketable title to the MKHD Shares purchased
and exchanged by the Company hereunder, free and clear of all claims, liens,
encumbrances, charges, assessments or other rights or interests of any person.
There are no restrictions with respect to the transferability of the MKHD Shares
in the Company in accordance with the terms of this Agreement, and upon transfer
of the MKHD Shares in the Company, the holder thereof will receive good and
marketable title to the Common Shares, free and clear of all claims, liens,
encumbrances, charges, assessments and restrictions or other rights or interest
of other persons whatsoever.

          4.1.2.2.

No Obligation to Dispose of MKHD Shares. Shareholders shall confirm that no
contemplated agreements, undertakings, arrangements, obligations, indebtedness
or commitments providing for or which is likely to compel a disposition of the
MKHD Shares, upon completion of the share exchange defined herein in this
Agreement.

          4.1.2.3.

Exemption from Registration. Shareholders acknowledge that said MKHD Shares are
not being registered under the Securities Act of 1933, as amended (the "1933
Act"), based, in part, on reliance that the issuance of the Shares is exempt
from registration under the 1933 Act.

          4.1.2.4.

Restrictive Legends. In order to reflect the restrictions on disposition of the
MKHD Shares, the stock certificates for the MKHD Shares will be endorsed with
restrictive legends, including the following legends:

5

--------------------------------------------------------------------------------


 

(i) THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES OR THE ISSUER RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND STATE SECURTIES LAWS.

       

(ii) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A COMMON STOCK SUBSCRIPTION AGREEMENT BETWEEN THE ISSUER AND THE
HOLDER OF THE SECURITIES EVIDENCED HEREBY (OR SUCH HOLDERS PREDECESSOR IN
COMPANY) AND THE ISSUER'S BYLAWS.

       

(iii) Any other legends required by state securities laws.

        4.1.2.5.

Information Availability. Shareholders shall further acknowledge that they have
individually and collectively had access to information about the Company,
including a summary of its overall business, public filings, etc., and have been
given the opportunity and have been encouraged to ask any questions and receive
additional information that they consider relevant in making a decision to
accept this Agreement.

5. Survival of Representation and Warranties. The representations of the
Shareholders contained herein shall survive the Closing contemplated hereby and
any investigation by the Company with respect thereto.

6. Indemnification of the Company. Shareholders shall defend, indemnify and hold
the Company harmless from and against any damage, deficiency, loss or liability
resulting from any misrepresentation, omission, breach of warranty or
non-fulfillment of any part of this Agreement by Shareholders, and any and all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
incident thereto.

7. Failure of Conditions Precedent. To the extent that any condition precedent
to the obligations of the Company hereunder is not met by Shareholders, Company
may, at its option, either waive such condition and complete the transactions
contemplated hereby on the terms and conditions otherwise contained herein, or
decline to purchase or exchange the shares, whereupon this Agreement will
terminate and Company shall be subject to no liability whatsoever to the
Shareholders. If the transactions contemplated in this Agreement is not
consummated for such reason, or for any other reason, neither party shall be
liable to the other for loss, damage, or expense, and the only remedy to either
party shall be to terminate this Agreement.

6

--------------------------------------------------------------------------------

8. Miscellaneous.

8.1. Stamp Duty, Legal and Accounting Fees. All stamp duties payable in Hong
Kong in connection with the sale and purchase of shares in LK Asia Ltd. shall be
borne by the respective transferees and transferors in equal shares. The
Shareholders, the Company and Company Subsidiary shall each be responsible to
pay their respective legal and accounting fees incurred by them in connection
with the transactions contemplated by this Agreement, unless otherwise mutually
agreed to in writing.

8.2. Waiver of Breach. All waivers under this Agreement shall be in writing. Any
waiver by a party of the breach of any provision or of any condition precedent
of this Agreement shall not operate as a waiver of any subsequent breach of that
provision or as a waiver of the breach of any other provision or of any other
condition precedent.

8.3. Severability. If any one or more provisions of this Agreement shall be
adjudged or declared illegal or unenforceable, the same shall not in any way
affect or impair the validity or enforceability of all or any other provision of
this Agreement.

8.4. Governing Law. This Agreement and the performance hereof shall be construed
and interpreted in accordance with the laws of Nevada, United States of America.
Any dispute arising under or out of this Agreement shall be submitted for
resolution to an applicable state or federal court of competent jurisdiction
that is located in Nevada, United States of America. All legal formality
according to the laws of Hong Kong shall be duly observed by the parties
hereunder in order for the contemplated share transfers in LK Asia Ltd. to be
valid and legally recognized under the laws of Hong Kong, without regard to
conflict of laws principles.

8.5. Venue; Waivers. The Shareholders, Company and Company Subsidiary
irrevocably agree that all actions or proceedings in any way, manner or respect,
arising out of or from or related to this agreement shall be litigated in courts
having situs within the State of Nevada, United States of America. The
Shareholders and Company hereby waive any right they may have to transfer or
change the venue of any litigation brought by another party hereto in accordance
with this paragraph.

8.6 Assignment. No party may assign its rights, interest or obligations under
this Agreement without the prior approval in writing of the other party.

8.7 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than the parties and their respective successors
and permitted assigns.

8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in connection with the subject matter hereof. This Agreement
may not be modified, amended, altered or extended orally, and no modification
shall be effective unless in writing and signed by the parties hereto.

8.9 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, representatives,
successors and assigns.

7

--------------------------------------------------------------------------------

8.10 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing, and shall be deemed to
have been given, when received, if delivered in person or by a reputable courier
service (such as Federal Express), or three (3) business days following mailing,
if mailed by certified mail, return receipt requested, postage prepaid, as
follows:

  IF TO SHAREHOLDERS: THE LANGUAGE KEY TRAINING LTD.,     DIRK HADDOW, MARK
WOOD, CHRIS DURCAN,     AND/OR JEFF TENNENBAUM                 10/F, China
Merchants Commercial Building     15-16 Connaught Road West     Sheung Wan, Hong
Kong     Attn: Dirk Haddow, CEO           Ph. (85) 221470519     Fx. (85)
225173534     Email: training@languagekey.com               IF TO COMPANY OR
MOUNT KNOWLEDGE HOLDINGS, INC.   COMPANY SUBSIDIARY:       39555 Orchard Hill
Place     Suite 600 PMB 6096      Novi, Michigan 48375       Attn: Daniel A.
Carr, President and CEO           Ph. (248) 468-4688     Fx. (248) 671-5080  
Email: dcarr@mkhd.net  

8.11 Exhibits and Schedules. The Exhibits and Schedules attached hereto
constitute an integral part of this Agreement. Terms defined in this Agreement
that are used in any Exhibit or Schedule attached hereto and are not otherwise
defined therein shall have the meanings assigned to such terms in this
Agreement. Terms defined in any Exhibit or Schedule attached hereto that are
used in this Agreement or in any other Exhibit or Schedule which are not
otherwise defined herein shall have the meanings assigned to such terms in such
Exhibit or Schedule.

8.12 Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning and interpretation of this
Agreement.

8.13 Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be considered an original but all of which will constitute the
same instrument, notwithstanding that fewer than all of the parties have signed
the same counterpart. A counterpart signature page transmitted by facsimile
machine will be given the same effect as an original signature page. Any party
signing this Agreement by facsimile must provide the other parties with a
manually signed signature page within ten (10) days after the date of this
Agreement.

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

WITNESSES:   SHAREHOLDERS (Sellers)                 LANGUAGE KEY TRAINING LTD.,
    A British Virgin Island Corporation Print Name:                          
/s/ Dirk Haddow     BY: Dirk Haddow Print Name:    ITS: President and CEO      
        Print Name:                           /s/ Dirk Haddow     BY: Dirk
Haddow, Individually Print Name:    

9

--------------------------------------------------------------------------------


WITNESSES:                       Print Name:                
                                                                                                                                   
  /s/ Mark Wood  
                                                                                                                                   
  BY: Mark Wood, Individually   Print Name:    

10

--------------------------------------------------------------------------------


WITNESSES:                       Print Name:                
                                                                                                                                   
  /s/ Chris Durcan 
                                                                                                                                   
  BY: Chris Durcan, Individually   Print Name:    

11

--------------------------------------------------------------------------------


WITNESSES:                       Print Name:                
                                                                                                                                   
  /s/ Jeff Tennenbaum 
                                                                                                                                   
  BY: Jeff Tennenbaum, Individually  Print Name:    

12

--------------------------------------------------------------------------------


WITNESSES:   COMPANY (Purchasers)                 MOUNT KNOWLEDGE HOLDINGS, INC,
    A Nevada Corporation Print Name:                     /s/ Daniel A. Carr    
BY: Daniel A. Carr Print Name:   ITS: President and CEO

[-Signature Page to Share Exchange Agreement-]

13

--------------------------------------------------------------------------------

SCHEDULE A

PAYMENT AND DELIVERY SCHEDULE

1. Shareholders of Record. The following list referenced herein below represents
the Shareholders of record on the date of execution of this Agreement which own
and/or hold shares of Ordinary A Stock in the Language Key Asia Ltd. (the “LK
“A” Shares”) and are entitled to sell/exchange their LK A Shares for shares of
restricted common stock of Mount Knowledge Holdings, Inc. (the “MKHD Shares”),
as set forth hereinbelow.

      Company         LK “A” Shares         Held / Owned                        
(a) Language Key Training Ltd. (BVI) 1,282       10/F, China Merchants
Commercial Building         15-16 Connaught Road West         Sheung Wan, Hong
Kong                 (b) Dirk Haddow 100,000       11G Seabird Lane        
Beach Village         Discovery Bay         Lantau Island         Hong Kong    
            (c) Mark Wood 100,000       Flat B, Floor 2         Cherish Court  
      Peninsula Village Phase 4         2 Capeland Drive         Discovery Bay  
      Lantau Island         Hong Kong                 (d) Christopher Durcan
100,000       74 North Parade         Grantham         England         NG31 8AN
                (e) Jeff Tennenbaum 24,428       33 East Riding Drive        
Cherry Hill, NJ 08003                 Total number of shares of Ordinary A
Shares of       Language Key Asia Ltd. owned by Shareholders: 325,710          
    Number of shares of Ordinary A Shares of       Language Key Asia Ltd being
sold to the Company: 325,710  

14

--------------------------------------------------------------------------------

2. Share Exchange Consideration. Pursuant to the terms and conditions of the
share exchange contemplated in this Agreement, the Shareholders agree to sell a
total of Three Hundred Twenty-Five Thousand Seven Hundred Ten (325,710) shares
of Ordinary A Stock in Language Key Asia Ltd (the “LK A Shares”) and Company
agrees to purchase all the LK “A” Shares as set forth in this Schedule A,
Section 1, hereinabove, in the form of a share exchange in an amount equal to a
total of One Million Eight Hundred (1,800,000) shares of Common Stock of Mount
Knowledge Holdings, Inc. (the “MKHD Shares”), on a pro-rata basis equivalent to
the number of shares of each Shareholder as set forth in one or more executed
Form(s) for Purchase and Exchange, attached hereto as Exhibit A-1.

[Remaining page intentionally left blank]

15

--------------------------------------------------------------------------------

EXHIBIT A-1

FORM FOR PURCHASE AND EXCHANGE

Pursuant to the terms and conditions set forth in Schedule A of this Agreement,
the undersigned Shareholder agrees to sell a pro-rata number of shares of
Ordinary A Stock in LANGUAGE KEY ASIA LTD (the “LK A Shares”) owned and held by
Shareholder in exchange for a certain number of Shares of Common Stock in MOUNT
KNOWLEDGE HOLDINGS, INC. (the “MKHD Shares”) as set forth hereinbelow.

The following represents a Shareholder of record on the Closing Date (the date
of execution of this Form for Purchase and Exchange) which owns and/or holds a
certain number of LK A Shares to be exchange for MKHD Shares as represented
hereinbelow. This form is required to be completed and executed for each
Shareholder representing the Shares sold, purchased and exchanged as set forth
herein.

[Remaining page intentionally left blank]

16

--------------------------------------------------------------------------------

Shareholder of Record: Dirk Haddow

Total number of shares of Ordinary A Stock of   Language Key Asia Ltd. owned and
held by Shareholder: __100,000___________     Number of shares of Ordinary A
Stock in   Language Key Asia Ltd to be sold to the Company: __100,000___________
    Purchase price for shares of Ordinary A Stock   to be sold to the Company:
$1.00 (Par Value)     Exchange Multiple (Ratio): ( * )     Number of Common
Shares of the Company to be Issued and   Exchanged for Common Shares of Language
Key Asia Ltd. _590,803____________

{* The Exchange Multiple (Ratio) may vary due to publicly-traded share price of
the MKHD Share on the date of execution of this FORM FOR PURCHASE AND EXCHANGE.
Furthermore, the monetary value (or “Fair Market Value”) of the MKHD Shares
issued to each Shareholder shall be calculated by taking the total amount of
MKHD Shares exchanged with each Shareholder multiplied by the per share price at
closing of the MKHD Shares on the previous day from the date of execution of
this Agreement (e.g. total of 1,800,000 Shares x per share price of $0.30 = USD
$540,000.00), with a certain value attributable to each Shareholder on a
pro-rated basis equivalent to the total number of MKHD issued to each
Shareholder, respectively.}

Shareholder further understands and agrees to a thirty-six (36) month sale
restriction on the entire amount of MKHD Shares received subsequent to any
restrictions of SEC Rule 144 of the Act, if applicable, pursuant to the MKHD
Shares exchanged as set forth herein from the date of issuance, with thirty
(30%) percent of said MKHD Shares shall be released after twelve (12) months
from the date of issuance, followed by the release of another thirty-five (35%)
percent after twenty-four (24) months and the remaining thirty-five (35%)
percent after thirty-six (36) months (the “Additional Sale Restriction”). The
beneficial holder(s) of said MKHD Shares shall execute a letter of
acknowledgment of said Additional Sale Restriction upon the issuance of and
prior to the receipt of said MKHD Shares, if required by the Company.

Agreed and accepted this 31st day of December, 2010.

SHAREHOLDER (SELLER)   COMPANY (PURCHASER)       Dirk Haddow   MOUNT KNOWLEDGE
HOLDINGS, INC.,     A Nevada Corporation       /s/ Dirk Haddow   /s/ Daniel A.
Carr       By:   By: Daniel A. Carr Its:   Its: President and CEO

17

--------------------------------------------------------------------------------

Shareholder of Record: Christopher Durcan

Total number of shares of Ordinary A Stock of   Language Key Asia Ltd. owned and
held by Shareholder: __100,000___________     Number of shares of Ordinary A
Stock in   Language Key Asia Ltd to be sold to the Company: __100,000___________
    Purchase price for shares of Ordinary A Stock   to be sold to the Company:
$1.00 (Par Value)     Exchange Multiple (Ratio): ( * )     Number of Common
Shares of the Company to be Issued and   Exchanged for Common Shares of Language
Key Asia Ltd. _590,803____________

{* The Exchange Multiple (Ratio) may vary due to publicly-traded share price of
the MKHD Share on the date of execution of this FORM FOR PURCHASE AND EXCHANGE.
Furthermore, the monetary value (or “Fair Market Value”) of the MKHD Shares
issued to each Shareholder shall be calculated by taking the total amount of
MKHD Shares exchanged with each Shareholder multiplied by the per share price at
closing of the MKHD Shares on the previous day from the date of execution of
this Agreement (e.g. total of 1,800,000 Shares x per share price of $0.30 = USD
$540,000.00), with a certain value attributable to each Shareholder on a
pro-rated basis equivalent to the total number of MKHD issued to each
Shareholder, respectively.}

Shareholder further understands and agrees to a thirty-six (36) month sale
restriction on the entire amount of MKHD Shares received subsequent to any
restrictions of SEC Rule 144 of the Act, if applicable, pursuant to the MKHD
Shares exchanged as set forth herein from the date of issuance, with thirty
(30%) percent of said MKHD Shares shall be released after twelve (12) months
from the date of issuance, followed by the release of another thirty-five (35%)
percent after twenty-four (24) months and the remaining thirty-five (35%)
percent after thirty-six (36) months (the “Additional Sale Restriction”). The
beneficial holder(s) of said MKHD Shares shall execute a letter of
acknowledgment of said Additional Sale Restriction upon the issuance of and
prior to the receipt of said MKHD Shares, if required by the Company.

Agreed and accepted this 31st day of December, 2010.

SHAREHOLDER (SELLER)   COMPANY (PURCHASER)       Christopher Durcan   MOUNT
KNOWLEDGE HOLDINGS, INC.,     A Nevada Corporation       /s/ Christopher Durcan
  /s/ Daniel A. Carr       By:   By: Daniel A. Carr Its:   Its: President and
CEO

18

--------------------------------------------------------------------------------

Shareholder of Record: Mark Wood

Total number of shares of Ordinary A Stock of   Language Key Asia Ltd. owned and
held by Shareholder: __100,000___________     Number of shares of Ordinary A
Stock in   Language Key Asia Ltd to be sold to the Company: __100,000___________
    Purchase price for shares of Ordinary A Stock   to be sold to the Company:
$1.00 (Par Value)     Exchange Multiple (Ratio): ( * )     Number of Common
Shares of the Company to be Issued and   Exchanged for Common Shares of Language
Key Asia Ltd. _474,685____________

{* The Exchange Multiple (Ratio) may vary due to publicly-traded share price of
the MKHD Share on the date of execution of this FORM FOR PURCHASE AND EXCHANGE.
Furthermore, the monetary value (or “Fair Market Value”) of the MKHD Shares
issued to each Shareholder shall be calculated by taking the total amount of
MKHD Shares exchanged with each Shareholder multiplied by the per share price at
closing of the MKHD Shares on the previous day from the date of execution of
this Agreement (e.g. total of 1,800,000 Shares x per share price of $0.30 = USD
$540,000.00), with a certain value attributable to each Shareholder on a
pro-rated basis equivalent to the total number of MKHD issued to each
Shareholder, respectively.}

Shareholder further understands and agrees to a thirty-six (36) month sale
restriction on the entire amount of MKHD Shares received subsequent to any
restrictions of SEC Rule 144 of the Act, if applicable, pursuant to the MKHD
Shares exchanged as set forth herein from the date of issuance, with thirty
(30%) percent of said MKHD Shares shall be released after twelve (12) months
from the date of issuance, followed by the release of another thirty-five (35%)
percent after twenty-four (24) months and the remaining thirty-five (35%)
percent after thirty-six (36) months (the “Additional Sale Restriction”). The
beneficial holder(s) of said MKHD Shares shall execute a letter of
acknowledgment of said Additional Sale Restriction upon the issuance of and
prior to the receipt of said MKHD Shares, if required by the Company.

Agreed and accepted this 31st day of December, 2010.

SHAREHOLDER (SELLER)   COMPANY (PURCHASER)       Mark Wood   MOUNT KNOWLEDGE
HOLDINGS, INC.,     A Nevada Corporation       /s/ Mark Wood   /s/ Daniel A.
Carr       By:   By: Daniel A. Carr Its:   Its: President and CEO

19

--------------------------------------------------------------------------------

Shareholder of Record: Jeff Tennenbaum

Total number of shares of Ordinary A Stock of   Language Key Asia Ltd. owned and
held by Shareholder: __24,428___________     Number of shares of Ordinary A
Stock in   Language Key Asia Ltd to be sold to the Company: __24,428___________
    Purchase price for shares of Ordinary A Stock   to be sold to the Company:
$1.00 (Par Value)     Exchange Multiple (Ratio): ( * )     Number of Common
Shares of the Company to be Issued and   Exchanged for Common Shares of Language
Key Asia Ltd. _143,709____________

{* The Exchange Multiple (Ratio) may vary due to publicly-traded share price of
the MKHD Share on the date of execution of this FORM FOR PURCHASE AND EXCHANGE.
Furthermore, the monetary value (or “Fair Market Value”) of the MKHD Shares
issued to each Shareholder shall be calculated by taking the total amount of
MKHD Shares exchanged with each Shareholder multiplied by the per share price at
closing of the MKHD Shares on the previous day from the date of execution of
this Agreement (e.g. total of 1,800,000 Shares x per share price of $0.30 = USD
$540,000.00), with a certain value attributable to each Shareholder on a
pro-rated basis equivalent to the total number of MKHD issued to each
Shareholder, respectively.}

Shareholder further understands and agrees to a thirty-six (36) month sale
restriction on the entire amount of MKHD Shares received subsequent to any
restrictions of SEC Rule 144 of the Act, if applicable, pursuant to the MKHD
Shares exchanged as set forth herein from the date of issuance, with thirty
(30%) percent of said MKHD Shares shall be released after twelve (12) months
from the date of issuance, followed by the release of another thirty-five (35%)
percent after twenty-four (24) months and the remaining thirty-five (35%)
percent after thirty-six (36) months (the “Additional Sale Restriction”). The
beneficial holder(s) of said MKHD Shares shall execute a letter of
acknowledgment of said Additional Sale Restriction upon the issuance of and
prior to the receipt of said MKHD Shares, if required by the Company.

Agreed and accepted this 31st day of December, 2010.

SHAREHOLDER (SELLER)   COMPANY (PURCHASER)       Jeff Tennenbaum   MOUNT
KNOWLEDGE HOLDINGS, INC.,     A Nevada Corporation       /s/ Jeff Tennenbaum  
/s/ Daniel A. Carr       By:   By: Daniel A. Carr Its:   Its: President and CEO

20

--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF INSTRUMENT OF TRANSFER AND
BOUGHT AND SOLD NOTES


See attached.

 

21

--------------------------------------------------------------------------------